ELLISON, J.
— The defendant was charged in an information before a justice of the peac‘e with three offenses set forth in three separate counts': Eirst, for carrying concealed weapons; second, for going into the dwelling house of Josiah Jones, where there was a social gathering, having about his-person a deadly weapon; third, for exhibiting in a rude, angry and threatening manner a deadly weapon in the presence of three individuals named. He was convicted on all three counts before the justice and appealed to the circuit court of Boone county, where the third count was dismissed and he was convicted on the first count.
Defendant asked the trial court to compel the state to elect on which of the two counts it would prosecute. The court properly refused to so order. State v. Heinze, 45 Mo. App. 403.
Defendant urges here that since it was shown that defendant had a pistol concealed about his person at the Jones social gathering, the court erred in permitting the state to also show that at another time and place (though within the period of limitation) he had carried concealed weapons. This was not error. The charge in the first count of the information is merely for carrying concealed weapons, not naming any particular place save the venue of Boone county. Under such a charge it is competent to give evidence of any such offense within the period of limitation. State v. Heinze, supra. And that some specific offense is proved before the justice does not prevent the state from relying upon some other on appeal to the circuit court.
The authorities cited by defendant in support of his contention we think are not applicable. Thus it is held that on a specific charge of selling liquor to a certain person named you can not show a sale to some other person. But if the charge is of a sale generally you may show several sales to different persons within the period of limitations.
*403Evidence was admitted to show that the defendant shot at one Woolf alk with whom he had a difficulty at the Jones gathering, and he contends this was error. We think it was properly admitted. The object was not to prove some other offense of different character, but to show the intent and that the weapon was loaded and, therefore, deadly. State v. Larkin, 24 Mo. App. 410; State v. Murray, 39 Mo. App. 127.
We have noted all the objections of defendant including those relating to the instructions and find that the case has been properly tried. The case of State v. Heinze, supra, really disposes of most all the complaints urged here and we see no reason for departing from the rules laid down in that case.
The judgment is affirmed.
All concur.